Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claims 1, 11 and 20 claim a  neural network system, involving a neural network, the neural network configured to: map sensor output to a Level 1 input; learn to fuse the time slices for one class, learning comprising taking and feeding a random assignment of inputs from each time slice into a threshold function for another two-dimensional array; learn to reject class bias for completing network training; use cycles for class recognition; and fuse segments for intelligent information dominance and a magnetic headwear apparatus operably coupled with the neural network., in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Lee US Patent Application (20210248358), hereinafter “Lee” and Donaldson US Patent Application (20170281086), hereinafter “Donaldson”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 11 and 20: “A neural network system, comprising: a neural network, comprising a two-dimensional array of nodes, where each node represents an artificial neuron in the neural network, configured to achieve intelligent information dominance through tractable deep learning, comprising: a processor and non-transient memory device storing a set of-executable instructions configured to: map sensor output at a first level wherein at the first level there is a sensor output for each node of the neural network; randomly  sampling consecutive sensor outputs of the plurality of time slices; to: fuse a plurality of time slices to determine a class, reject class bias for in completing training; detect the number of cycles to determine class recognition; and fuse segments characterizing the two-dimensional arrays as well as in their associated weight granularities for use in hierarchical classification and recognition; and a magnetic headwear apparatus operably coupled with the neural network”.

In regards to claims 1, 11 and 20 the representative prior art is Lee and Donaldson. Lee discloses a computer implemented method for recognizing a hand gesture using a random forest model includes training the random forest model. The method also includes obtaining image data. The method further includes clustering a plurality of pixels from the image data to generate a plurality of clusters. Moreover, the method includes analyzing the plurality of clusters using a rejection cascade to generate a plurality of selected candidates. In addition, the method includes analyzing the plurality of selected candidates using a classification decision tree from the random forest model. The method also includes skeletonizing the plurality of selected candidates to generate a one dimension plus branches hand model. The method further includes analyzing the one dimension plus branches hand model using a regression decision tree from the random forest model. Lee discloses an augmented reality system that uses deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition, location and mapping, object detection, depth estimation, etc.).
Donaldson discloses systems which relate generally to electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an interface between an organism and other computing machine-based entities, and, more specifically, to sensors that facilitate determination of a state of neural activity with which to associate data representing, for example, an intent and/or a command; to implementations of sensors under control to, for example, modify sensing characteristics to interpolate response signals spatially or temporally, or both, to facilitate determination of a state of neural activity; to the formation or implementation of a data model that includes, for example, data arrangements representative of at least neuronal activity to facilitate determination of a state of neural activity; and to mobile human-machine interface to facilitate control based on neuronal activity of an organism.

In regards to claims 1, 11 and 20 Lee and Donaldson, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “map sensor output at a first level wherein at the first level there is a sensor output for each node of the neural network; randomly  sampling consecutive sensor outputs of the plurality of time slices; to: fuse a plurality of time slices to determine a class, reject class bias for in completing training; detect the number of cycles to determine class recognition; and fuse segments characterizing the two-dimensional arrays as well as in their associated weight granularities for use in hierarchical classification and recognition; and a magnetic headwear apparatus operably coupled with the neural network” of the claimed invention.  Claims 2-10 and12-19 depend from claim 1 and 11 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694